EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Stockett on 08/08/2022.
The application has been amended as follows: 
In the claims:
Claims 3, 5–9, 11, 17–20, and 23–24 are cancelled. 
Claims 1–2, 4, 10, 12–16, and 21–22 are amended consistent with the attached document stamped "OK TO ENTER: /M.L.C./".
Reasons for Allowance
Claims 1–2, 4, 10, 12–16, and 21–22 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a pivot located on the swing arm coincident with the second redirect, wherein the swing arm is configured to pivot about the pivot; a rotary sensor associated with the second redirect, wherein the rotary sensor is configured to generate a signal based on the pivoting of the swing arm about the pivot; and a counterweight mounted to the second end of the swing arm, wherein the counter weight is configured to at least partially balance the swing arm about the pivot; and a processor programmed to selectively cause the supply to dispense the continuous reinforcement based on the signal generated by the rotary sensor.
The following prior art was considered but failed to arrive at the novel feature above:
PG Publication No. 20210276177's counter weight discussed in [0101];
PG Publication No. 20170101286  tensioner which senses a change in linear movement of an actuator (¶14–16);
PG Publication No. 20210078265 teachings of 1) biasing members that can be springs or power assisted actuators (¶59); 2) the use of a potentiometer that is coupled to the piston/spring arm assembly and configured to detect a position of the swing arm assembly (¶20); and 3) the swing arm assembly is controlled to impart the appropriate tension (¶60, 68–69 and 72).
PG Publication No. Patent No. 6491773 very similar disclosure in Figures 4–5 but this reference lacks a redirect at the pivot; and the tension is provided by a piston (58) and not a spring
PG Publication No. 20200147906 teaches using a spring (Figure 9, 78) as a functional equivalent to a pneumatic piston (¶30);
PG Publication No. 20130126095 discusses spring loaded arm; 
PG Publication No. 20200156318 (of record) (which corresponds to Application 16/660,519 by the same Assignee) and the relevant prior art cited during prosecution. 
Claims 2, 4, 10, 12–16 and 21–22 are allowed are allowed for the same reasons via their dependency con claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's remarks, see page(s) 5, filed on 07/26/2022 were fully considered. The Applicant's remarks, together with the above Examiner's Amendment, place the application in condition for allowance. All potential objections and rejection of the older claim sets are moot. Claim(s) 1–2, 4, 10, 12–16, and 21–22 are allowed is/are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743